Citation Nr: 0836826	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for residuals of 
colorectal cancer (claimed as stomach problems), to include 
as due to exposure to herbicides or asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

The claims have been recharacterized as they appear on the 
cover page of the instant decision.

The claim of entitlement to service connection for residuals 
of colorectal cancer (claimed as stomach problems), to 
include as due to exposure to herbicides and asbestos, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Hypertension was not incurred during the veteran's active 
duty service nor did it manifest in the year following 
separation from such service.

3.  The competent medical evidence of record does not contain 
any currently diagnosed asbestosis.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  The criteria for the establishment of service connection 
for asbestosis are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

VCAA letters were issued in November 2004 and February 2005, 
prior to the decision on appeal.  The veteran was notified 
of: the information or evidence necessary to substantiate the 
claims; the necessary information or evidence, if any, the 
claimant was to provide; and the necessary information or 
evidence, if any, the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in March 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was specifically notified in November 2004 of the 
evidence necessary to support claims based on asbestos 
exposure, as well as the presumptions for veterans exposed to 
herbicides.  To date, the veteran has not submitted the 
requested information with regard to the claim for 
asbestosis.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
as well as post-service private treatment records.  

In August 2005, the RO attempted to obtain a completed VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for treatment records of the veteran from 
Dr. CR.  The Board notes that some treatment records from Dr. 
CR have already been associated with the claims folder.  

The veteran failed to provide the requested information.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist is by no means a one-way 
street, and a veteran's obligation to provide certain facts, 
in this case by submission of a completed consent form, is 
not an impossible or onerous task. See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  As the veteran did not cooperate 
fully with VA's reasonable efforts to obtain relevant records 
from a non-Federal agency or department custodians by failing 
to submit a consent form in order to attempt to obtain his 
medical records, the information is insufficient to conduct 
any additional search of the corroborative records.  Thus, 
the duty to assist has been satisfied and any further efforts 
to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1), (2).  

The Board notes a duplicate copy of Dr. CR's June 2005 letter 
was submitted after the January 2006 supplemental statement 
of the case (SSOC) was issued.  While the veteran waived 
initial RO adjudication of the evidence, it was previously 
considered and thus, remand for preparation of an SSOC is not 
necessary.  38 C.F.R. § 20.1304(c).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

Hypertension

The veteran contends that he is entitled to service 
connection for hypertension.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of treatment, complaints, or diagnoses of 
hypertension.  The report of the veteran's July 1970 
separation medical examination was negative for any 
complaints or findings indicative of hypertension.  Blood 
pressure was recorded as 126/70.  In short, there is no 
medical evidence showing that hypertension existed during 
service or at separation from service.

Post-service, it appears that the earliest medical record on 
file showing a diagnosis of hypertension is dated in January 
2005 and thus, outside the one year presumptive period for 
cardiovascular-renal disease, including hypertension.  
38 C.F.R. §§ 3.307, 3.309. 

Looking at documented diagnoses in the claims file, there is 
a 35-year evidentiary gap in this case between the veteran's 
active service and the earliest objective medical evidence of 
hypertension in January 2005.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that hypertension was the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of hypertension, between the period of active 
military service ending in 1970 and the first objective 
diagnosis in 2005, is itself evidence which tends to show 
that the veteran's current hypertension did not have its 
onset in service or for many years thereafter.

As the veteran's hypertension was not shown during service or 
for years thereafter, service connection can only be granted 
if there is some medical evidence linking the current 
condition to service.  Here, there is no such medical 
evidence. 

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  Because requirements 
in subsections (B) or (C) are not met with regard to the 
claim for service connection for hypertension, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

While the veteran contends that hypertension has been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).   The evidence of record does 
not show hypertension during service or for years thereafter, 
nor does it show that the veteran's current hypertension is 
related to service; the evidence is not in relative 
equipoise.  Accordingly, as the preponderance of the evidence 
is against the claim for entitlement to service connection 
for hypertension, the appeal must therefore be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

Asbestosis

The veteran essentially contends that he is entitled to 
service connection for asbestosis.  Specifically, he asserts 
that the claimed condition is the result of exposure to 
asbestos while performing duties as an automotive repairman 
during his active service.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In the present case, service medical records fail to 
demonstrate the existence of a chronic disability 
attributable to in-service asbestos exposure.  The July 1970 
separation examination was negative for any evidence of a 
respiratory disorder, to include the chest x-ray taken in 
conjunction with separation.  

More importantly, the veteran does not have a current 
diagnosis of asbestosis - the disability for which he claims 
service connection.  There is no competent medical evidence 
of record that the veteran has been diagnosed with 
interstitial pulmonary fibrosis (asbestosis).  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (December 13, 2005); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  A June 2004 
chest x-ray was negative for any acute pulmonary parenchymal, 
pleural, cardiomediastinal or bony abnormality.  

At this juncture, the Board would again note that the veteran 
submitted a June 2005 letter from Dr. CR, which indicated 
that service connection was already in effect for asbestosis.  
This is an inaccurate statement as service connection has not 
been awarded and in fact, it has been denied.  

As noted in preliminary matters, the veteran was specifically 
notified in November 2004 of the evidence necessary to 
support claim based on asbestos exposure.  To date, the 
veteran has not responded.  Although he has submitted no 
corroborating evidence of in-service asbestos exposure, the 
Board understands the likelihood that he may have had such 
exposure during service.  That being said, the veteran has 
not submitted medical evidence indicating that he currently 
has asbestosis.  Abnormalities were not shown on the 2004 X-
rays.  When the RO attempted to obtain additional records 
from Dr. CR, the veteran failed to provide the complete 
consent form to obtain his medical records. The veteran has 
not cooperated fully with VA's reasonable efforts to obtain 
relevant records from a non-Federal agency or department 
custodians.  38 C.F.R. § 3.159(c)(1), (2).  

In sum, there is no current evidence of asbestosis.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich,  104 F. 3d at 1332.  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  Such is not the case in the 
instant matter. 

Though the veteran contends that he has asbestosis that is 
related to his military service, there is no medical evidence 
on file supporting the veteran's assertion and his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu, 2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57. 

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for asbestosis is denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for residuals of colorectal cancer (claimed as 
stomach problems), to include as due to exposure to 
herbicides.  The veteran alternatively asserts that the 
claimed disorder is the result of exposure to asbestos during 
service.  

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A remand is necessary in order to afford the veteran a VA 
examination prior to rendering a decision on the merits of 
the veteran's claim.  38 U.S.C.A. § 5103A(d).  Post-service, 
it appears the veteran underwent a colon resection in 2000.  
It is not clear when the veteran was diagnosed with 
colorectal cancer, but a June 2005 letter from Dr. CR simply 
states he was diagnosed "a few years ago."  

The veteran has repeatedly contended that this colorectal 
cancer (claimed as stomach problems) is related to his 
inservice exposure to asbestos.  A June 2005 statement from a 
Dr. CR essentially indicated that common diseases associated 
with asbestosis include gastrointestinal cancers.  That 
doctor further asserted that colorectal cancer could have 
been aggravated by asbestos exposure during active military 
service.  While Dr. CR has not provided any rationale for 
that statement, the Board notes that the record contains no 
other medical opinion on this matter, and that it does not 
appear that the RO has fully addressed or developed the claim 
under this theory.  Additional development is warranted.

Based on the evidence of record, including the opinion 
delineated above, the Board finds an examination is necessary 
to determine the nature and etiology of any residuals of a 
colon resection, which may be present.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.303.   The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
colon cancer and any residuals thereof, 
since his discharge from service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
All responses to requests for records 
must be associated with the claims 
folder.

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
the veteran for an examination to 
ascertain the nature and etiology of any 
gastrointestinal problem (specifically 
addressing any residuals of a colon 
resection) which may be present.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed. 

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to whether 
there is any current gastrointestinal 
disorder (including whether there are any 
current residuals of a colon resection), 
and if so, whether any such disorder or 
residuals are at least as likely as not 
(50 percent or greater likelihood) the 
result of some aspect of the veteran's 
period of service, including possible 
exposure to asbestos during active 
military service.   The examiner should 
provide such an opinion as to each 
disease or disorder diagnosed.  The 
examiner should explain in detail the 
rationale for any opinion given.  Any 
opinions provided should be rectified 
with the medical opinion expressed in the 
June 2005 letter from Dr. CR.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, addressing all theories of 
entitlement,  in light of all pertinent 
evidence and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


